Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.
Response to Amendment
Claims 1-5, 8-14 and 16-21 are pending
Claim 1 has been amended
Claims 6-7 have been cancelled
Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive. Applicant states Stewart merely teaches a rotary with a linear actuator and not an articulated-arm robot; however, it is well known that robot arms comprise actuators. Applicant also states Stewart doesn’t teach an identical working direction of the robot; while although the working direction is not directly addressed in Stewart it must be identical in order to repeatedly engage at a constant predetermined location, the fact that an actuator arm extends does nothing to change the working/operating direction if it’s just extending in the same direction. Applicant also states energy cannot be determined from the velocity, however Kinetic energy (which is a form of energy) can be determined simply by knowing an object’s velocity and it’s mass. The force can also be used to determine energy; because the actuator is applying force over a distance, it is doing work and the work-energy theorem allows the energy to be determined from the velocities.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 9, 11, 14, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart; William J. (United States Patent #6062079; found in IDS dated 1/7/2019; previously presented; hereinafter Stewart) in view of Edsinger; Aaron et al. (United States Patent #9694495; previously presented; hereinafter Edsinger).
Regarding claim 1, Stewart teaches A method for detecting a parameter (abstract discloses method for detecting velocity, which is a parameter) of a closure element closing an opening (title discloses door which closes openings), the method comprising: 
forcing a movement on the closure element using an articulated-arm robot (Figure 1 exhibits actuator arm 16 which forces a constant velocity on door 11 as disclosed at Column 10 line 65- Column 11 line 5; col.4 line 2 teaches actuator arm which is equivalent to an articulated arm robot; col.6 line 1-10 teaches rotary joints; articulated robots are robots with rotary joints), in the absence of a fixed connection between the closure element and the articulated-arm robot (fig.1 shows absence fixed connection between arm 16 and door 11; col.2 lone 26-34 teaches absence of fixed connection between door and articulated robot arm);
detecting positional changes of the closure element during the movement using a second sensor (col.4 line 8-12 teaches detecting distance from using 2nd sensor as distance sensor 20; col.4 line 62-65 teach vehicle alignment sensors 18, which are viewed as the 1st sensors);
wherein a predefined energy is introduced upon the closure element by the articulated-arm robot (Stewart col.7 ln 28-31 teaches a predefined energy introduced on the door by means of the actuator closing the door with a constant velocity), after which, a movement of the articulated-arm robot is interrupted, so that the closure element has a sufficient acceleration to close the opening by itself (col.3 lines 9-11 teach a movement interruption from the articulated-arm robot as removing the controlled force; col 3 lines 9-11 also inherently teaches the door having sufficient acceleration to close); and wherein a working direction of the force from the articulated-arm robot acting on the closure element is identical, regardless of the position of the closure element (Stewart column 6, lines 1-4 teaches identical working direction of the force through the positioning of actuator arm engaging at a constant location. The constant location of engagement would give an identical constant working direction since the path of the function to be performed, closing door, is known); and
measuring a progression of an angle between the closure element and a component arranged stationary relative to the second sensor using a noncontact sensor in a form of a laser line sensor; or 
detecting positional changes of the closure element (col.4 line 8-12 teach detecting position changes using laser distance sensor 20) based on a taught movement path of the closure element (col.3 line 3-11 teaches moving door from open position toward closed position, implying the movement is according to a specified path; col.11 lines 3-5 teaches door swing whose motion is defined by its initial position and final position and the path in between is fixed, implying the movement is taught; it is well known that most vehicle doors open and close following the same path).
Stewart fails to teach
determining a force interacting between the closure element and the articulated-arm robot during the movement is determined using a first sensor integrated in the articulated- arm robot; measuring a force and a torque occurring during the movement between the closure element and the articulated-arm robot in real time using the first sensor; 
Edsinger does teach
determining a force interacting between the closure element and the articulated-arm robot during the movement (col.15 lines 3-11 teaches determining forces experienced by robot while it is performing its task) is determined using a first sensor integrated in the articulated- arm robot (col.15 line 4 teaches a plurality of sensors, implying there’s a 1st sensor);
measuring a force and a torque occurring during the movement (col.9 lines 34-36 teaches force/torque sensor; col.15 lines 14-16 teaches measuring force and torque) between the closure element and the articulated-arm robot in real time using the first sensor (col.9 lines 33-43 teaches receiving information real time with the information received while performing the task);
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Stewart to include the teachings of Edsinger; which would provide an improved embodiment that uses virtual mechanism to program a robotic device as disclosed by Edsinger (Summary Col.1 lines 25-27). 

Regarding claim 2, Stewart in view of Edsinger teaches the method according to claim 1, wherein a part of the movement sequence, or the entire movement sequence, of the closure element is determined by means of the second sensor, both during and after the force acting on the closure element by means of the articulated-arm robot (Stewart col.11 lines 7-11 teaches a part of the movement sequence recorded by the laser distance sensor after the door contact assembly 28 disengages with the door(after force has been applied);col.11 lines 11-15 teaches a part of the movement sequence recorded by the laser distance sensor during the force acting on door).

Regarding claim 3, Stewart in view of Edsinger teaches the method according to claim 1, wherein an idle state of the closure element is determined by means of the second sensor (Stewart col.11 lines 55-60 teach idle state).

Regarding claim 4, Stewart in view of Edsinger teaches the method according to claim 1, wherein the entire movement sequence of the closure element is determined by means of at least one of the first sensor and the second sensor (Stewart col.11 lines 7-12 teaches movement sequence of door determined by the laser distance sensor).

Regarding claim 5, Stewart in view of Edsinger teaches the method according to claim 1, wherein a moment of force, or torque sensor, is used as the first sensor and/or a noncontact sensor is used as the second sensor (Stewart fig.1 #20 and col.4 ln 7-11 teaches a noncontact sensor as the second sensor).

Regarding claim 8, Stewart in view of Edsinger teaches the method according to claim 1, wherein the closure element is pivoted, during opening and closing, around an axis, which extends from an element, which is arranged stationary to the second sensor, wherein, during the closing and/or opening of the closure element, its angle to the element is measured by means of the second sensor (Stewart column 11, lines 7 -12 teaches that by determining the distance from both the car body and the door, the angle between the door and car body is measured as a function of difference in distance).

Regarding claim 9, Stewart in view of Edsinger teaches the method according to claim 1, wherein the closure element is a door of a motor vehicle, which is moved during the detection of the parameter, wherein the articulated-arm robot handling device is moved synchronously with the motor vehicle during detection of the parameter (Stewart Fig #1, column 5 lines 40 -45 teach alignment of handling device with the vehicle to move synchronously).

Regarding claim 11, Stewart in view of Edsinger teaches the method according to claim 1, wherein the articulated-arm robot acts upon the same, or virtually the same, area of the closure element, regardless of the position of the closure element (Stewart column 6, lines 1-4 teaches apparatus engaging at a predetermined location (location and area are equivalent).

Regarding claim 14, Stewart in view of Edsinger teaches the method according to claim 1, wherein the working direction of the force from the articulated-arm robot acting upon the closure element is the same regardless of the position of the closure element (Stewart column 6, lines 1-4 teaches identical working direction of the force through the positioning of actuator arm engaging at a constant location. The constant location of engagement would give an identical constant working direction since the path of the function, closing door, to be performed is known).

Regarding claim 16, Stewart in view of Edsinger teaches the method according to claim 1, wherein the interaction between the closure element and the articulated-arm robot is suspended before a closing process of the closure element is finished (Stewart column 11, lines 3-5 teaches the arm robot disconnecting before the closing process is finished).

Regarding claim 18, Stewart in view of Edsinger teaches the method according to claim 1, wherein the parameter of the closure element is a member selected from the group consisting of closing force, closing energy, and speed (Stewart column 2, lines 36 -40 teaches determining velocity; Stewart Column 3, lines 55 – 58 teaches determining closing velocity).

Regarding claim 19, Stewart in view of Edsinger teaches the method according to claim 3, wherein the idle state is a closed state (Stewart column 11, lines 55-62 teaches a closed idle state).

Claim 10, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Edsinger and further in view of United States Patent Application Publication 20090293614; previously presented; hereinafter Deschutter).
Regarding claim 10, Stewart teaches the method according to claim 1, wherein the articulated-arm robot interacts with the closure element (Stewart Fig 1 exhibits door contact assembly 28 as disclosed in column 7 lines 50-52). However, it does not teach by means of a sliding element
Deschutter does teach by means of a sliding element by means of a roller which interacts with a vehicle door (Deschutter Fig 1 #30).
                 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stewart in view of Edsinger to incorporate the teachings of Deschutter to substitute  the suction element with the roller to achieve the predictable result of providing the closing force to the door.

               Regarding claim 17, Stewart in view of Edsinger teaches the method according to claim 1, wherein, in order to teach the a trajectory (Stewart col.11 line 5 teaches door swing which has a unique trajectory), an element extending from the articulated-arm (Stewart col. 10 line 65 – col.11 line 7 teach extending arm 16 from actuator 13) robot is connected to the closure element during an opening or closing process ( Stewart abstract discloses closing process using initial and final positions), and the point of force application and relative orientation to the closure element remain unchanged during the opening or closing process (Stewart col.4 lines 3-7 teaches engaging at a constant predetermined location which implies the orientation relative to closure is the same; Stewart col.4 lines 3-7 also teach identical point of force application through the engagement at a constant predetermined location).
              Stewart in view of Edsinger fails to disclose non-positive locking.
              Deschutter teaches non-positive locking (paragraph 0021 and fig.1 #30 teach door closing member 30 having non-positive locking).
            It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stewart in view of Edsinger to incorporate the teachings of Deschutter to include a non-positive interaction by the application of a wheel to interact with the door with without damaging it.

         Regarding claim 20, Stewart in view of Edsinger further in view of Deschutter teaches the method according to claim 10, wherein the sliding element is a roller or a wheel (Deschutter Fig 1 #30 shows a wheel).

Claim 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Edsinger further in view of Rublee (United States Patent #9427874; previously presented; hereinafter Rublee).
Regarding claim 12, Stewart in view of Edsinger teach the method according to claim 1, wherein an area of the closure element interacting with the articulated-arm robot (Stewart column 4 lines 6-8 teaches engaging at a constant location(location is equivalent to area), column 10 line 65 – column 11, line 5 teaches the extended arm 16 interacting with an area of the door while it is being closed), the coordinates of which are determined by means of sensors in the coordinates of the coordinate system of the articulated-arm robot (Stewart column 2 lines 54-63 teach determining positions, which have coordinates).
Stewart in view of Edsinger doesn’t teach is given by a marking on the closure element
Rublee does teach is given by a marking on the closure element (Col 19 lines 20-29 teaches placing a marking on an element to facilitate localization and interaction between robotic device and object or area of interaction).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stewart in view of Edsinger to incorporate the teachings of Rublee which would provide an embodiment for providing landmarks to facilitate localization and visual odometry by a robotic device.

Regarding claim 21, Stewart in view of Edsinger and further view of Rublee teach the method according to claim 12 wherein the working direction of the force from the articulated-arm robot acting on the marking is the same regardless of the position of the marking element (Stewart column 6, lines 1-4 teaches identical working direction of the force through the positioning of actuator arm engaging at a constant location. The constant location of engagement would give an identical constant working direction since the path of the function to be performed, closing door, is known).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Edsinger further view of Rublee and further in view of Gabiniewicz (United States Patent #5627767; found in IDS dated 1/7/2019; previously presented; hereinafter Gabiniewicz).

Regarding claim 13, Stewart in view of Edsinger and further view of Rublee teach the method according to claim 12, wherein coordinates of the marking are determined (Stewart column 2 lines 54-63 teach determining positions; Rublee Col 19 lines 20-29 teaches placing a marking on an element to facilitate localization and interaction between robotic device and object or area of interaction)
Stewart in view of Edsinger and further view of Rublee doesn’t teach in at least three different positions of the closure element, and the movement path of the closure element is calculated from the at least three positions.
Gabiniewicz does teach in at least three different positions of the closure element, and the movement path of the closure element is calculated from the at least three positions (Col.2 line 61 – col.3 line 5 teaches determining coordinates through a range of movement of a manually movable member, a range of movement can comprise 3 different positions).
      It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stewart in view of Edsinger further in view of Ruble to incorporate the teachings of Gabiniewicz; which would provide an embodiment capable of characterizing the force utilized in moving a door of a vehicle more comprehensively as the door is moving through a predetermined range as disclosed by Gabiniewicz (col.2 lines 56-61).
Conclusion
         The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
United States Patent Publication - #US 20070107193 Milojevic; Dragoslav K. et al. is a positioning device for a moveable portion of a workpiece that uses an articulated-arm robot and two sensors.
United States Patent Publication - # US 20090069937 Battenberg; Gunter is a method and device for automatically inspecting components and/or their functional units that uses multiple articulated-arm robots as well as sensors.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        

/RAUL J RIOS RUSSO/Examiner, Art Unit 2867